98 F.3d 1347
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Kevin Victor DOOLEY, Defendant-Appellant.
No. 96-30142.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 7, 1996.*Decided Oct. 9, 1996.

Before:  BEEZER, KOZINSKI, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Appellant Kevin Victor Dooley ("Dooley") appeals his sentence under the Sentencing Guidelines following his conviction for bank robbery (18 U.S.C. § 2113(a)).  We have jurisdiction under 28 U.S.C. § 1291.  We affirm.


3
Dooley requests that we reconsider  United States v. Rivera, 996 F.2d 993 (9th Cir.1993), where we held that the Sentencing Commission acted within its authority under 28 U.S.C. § 994(h) when it provided that both state and federal drug convictions qualify as predicate offenses for career offender status under U.S.S.G. § 4B1.1.


4
He also asks us to reconsider  United States v. Heim, 15 F.3d 830 (9th Cir.), cert. denied, 115 S.Ct. 55 (1994), where we held that the Commission was within its authority under 28 U.S.C. § 994(h) in listing conspiracy to deliver drugs as a predicate offense for career offender status under § 4B1.1.


5
Only an en banc panel of this court or the Supreme Court may overturn existing 9th Circuit precedent.   Branch v. Tunnell, 14 F.3d 449, 456 (9th Cir.1994).


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3